IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL JOSEPH NILIO,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0022

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed March 20, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Michael Joseph Nilio, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied without prejudice to presenting the

argument set forth therein in the pending appeal of the order denying petitioner’s

motion for post-conviction relief. See Noack v. Blue Cross and Blue Shield of Florida,

Inc., 872 So. 2d 370 (Fla. 1st DCA 2004) (where an adequate remedy can be afforded

on plenary appeal, mandamus relief is unwarranted).

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.